Citation Nr: 1703173	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-43 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine (with the exception of a period of a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30).  

2.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for psoriatic arthritis, claimed as psoriatic arthritis and psoriasis, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for psoriatic arthritis, claimed as psoriatic arthritis and psoriasis, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for left leg disability manifested by loss of strength and numbness, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to November 22, 2010.  

7.  Entitlement to an initial evaluation in excess of 30 percent for mood disorder with depression due to a general medical condition. 

8.  Entitlement to an initial evaluation in excess of 40 percent for residuals of a urethroplasty (with the exception of a period of a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30). 

9.  Entitlement to a compensable initial evaluation for erectile dysfunction.

10.  Entitlement to an effective date prior to February 21, 2012, for a grant of entitlement to service connection for erectile dysfunction.  

11.  Entitlement to an effective date prior to February 21, 2012, for special monthly compensation (SMC) based on the loss of use of a creative organ. 

12.  Entitlement to an effective date prior to November 22, 2010, for the grant of basic eligibility for Dependents' Educational Assistance (DEA) under Chapter 35.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from October 1965 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009, December 2011, August 2013 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The April 2009 rating decision continued a 40 percent evaluation for degenerative disc disease of the lumbar spine, denied service connection for a cervical spine disability, a left leg disability, and psoriatic arthritis, and denied entitlement to a TDIU.  The December 2011 rating decision granted service connection for mood disorder with depression due to a general medical condition and assigned a 30 percent initial evaluation, effective from November 22, 2010, and granted service connection for residuals of a urethroplasty and assigned a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 effective from February 17, 2011 and a 20 percent evaluation from May 1, 2011.  The August 2013 rating decision granted service connection for erectile dysfunction and assigned a noncompensable initial evaluation effective from February 21, 2012, and granted SMC based on the loss of use of a creative organ, effective from February 21, 2012.  The July 2015 rating decision awarded entitlement to a TDIU and established basic eligibility for DEA, both effective from November 22, 2010.

During the pendency of the appeal for an increased rating for degenerative disc disease of the lumbar spine, an April 2015 rating decision granted a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 for degenerative disc disease of the lumbar spine, effective from January 7, 2015 through April 30, 2015, based on surgical or other treatment necessitating convalescence.  A March 2012 rating decision granted a 40 percent evaluation for residuals of a urethroplasty, effective May 1, 2011, the date following the end of the total convalescence rating.  The 40 percent evaluation for residuals of a urethroplasty was continued in the April 2015 rating decision.  Because these increased evaluations do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

As noted above, entitlement to a TDIU was awarded in the July 2015 rating decision effective from November 22, 2010.  During the pendency of the Veteran's appeal for an increased evaluation for his lumbar spine disability, the Veteran asserted that his service-connected lumbar disability, along with other disabilities, rendered him unemployable.  The claim for an increased rating for the Veteran's lumbar spine disability was received by VA on March 11, 2008 and a "traditional" TDIU claim was received by VA on May 2, 2008.  Thus, if granted, the earliest effective date of the "traditional" TDIU claim would be later than an effective date assigned based on his increased rating claim.  38 C.F.R. § 3.400 (o)(1), (2) (2015).  The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is considered to be a component of his claim for an increased evaluation for his lumbar spine disability.  As such, effectively the TDIU claim was perfected as part and parcel of the appeal for an increased evaluation for his lumbar spine disability.  As such, it is advantageous to the Veteran for the Board to interpret the TDIU claim in appellate jurisdiction as pursuant to Rice, as opposed to the "traditional" TDIU claim.  

The Board has recharacterized the Veteran's service connection claims for cervical spondylosis and meralgia paresthetica in the left leg, claimed as loss of strength and numbness, more broadly to include, respectively, any cervical spine disability and any left leg disability manifested by loss of strength and numbness.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The issues of entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, entitlement to service connection for a cervical spine disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine, entitlement to service connection for psoriatic arthritis, claimed as psoriatic arthritis and psoriasis, to include as secondary to service-connected degenerative disc disease of the lumbar spine, entitlement to a TDIU prior to November 22, 2010, entitlement to an initial evaluation in excess of 30 percent for mood disorder with depression due to a general medical condition, and entitlement to an effective date prior to November 22, 2010 for the grant of basic eligibility for DEA under Chapter 35, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1984 rating decision denied entitlement to service connection for psoriatic arthritis, no appeal was taken from that determination, and new and material evidence was not received with one year thereafter.

2.  A July 1988 rating decision denied a claim to reopen the claim of entitlement to service connection for psoriatic arthritis and psoriasis, and while the Veteran timely filed a notice of disagreement, the Veteran did not perfect an appeal thereafter, and new and material evidence was not received during the appeal period.

3.  Evidence received since the final July 1988 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for psoriatic arthritis.

4.  On February 21, 2012, the Veteran filed an initial claim of entitlement to service connection for erectile dysfunction.

5.  The schedular criteria for SMC due to loss of use of creative organ was initially met effective February 21, 2012.

6.  The Veteran's left leg disability, manifested by loss of strength and numbness, currently diagnosed as radiculopathy of the left lower extremity involving the sciatic nerve, is proximately due to, or the result of, his service-connected degenerative disc disease of the lumbar spine.

7.  Throughout the rating period on appeal, the Veteran's erectile dysfunction is manifested by loss of erectile power without any deformity of the penis.

8.  Throughout the rating period on appeal, the Veteran's residuals of urethroplasty is not manifested by the required use of an appliance, the use of absorbent materials which must be changed more than four times per day, nor any type of renal dysfunction.


CONCLUSIONS OF LAW

1.  The July 1988 rating decision, which denied a claim to reopen a claim of entitlement to service connection for psoriatic arthritis and psoriasis, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for psoriatic arthritis and psoriasis has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1105 (2015).

3.  The criteria for an effective date prior to February 21, 2012, for the award of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400, 3.816 (2015).

4.  The criteria for an effective date earlier than February 21, 2012, for the award of SMC due to loss of creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400, 3.350(a) (2015).

5.  The criteria for service connection for a left leg disability manifested by loss of strength and numbness, currently diagnosed as radiculopathy of the left lower extremity involving the sciatic nerve, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for a compensable initial evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.115b, Diagnostic Code 7522 (2015).

7.  The criteria for an initial rating in excess of 40 percent for residuals of urethroplasty are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7518 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board awards service connection for left leg disability manifested by loss of strength and numbness, and reopens a claim of entitlement to service connection for psoriatic arthritis.  These awards represent a complete grant of these specific issues on appeal.  Therefore, VA's duties to notify and assist are rendered moot with respect to these specific issues.

A VA letter dated in February 2011 issued for a urethra condition and a VA letter dated in January 2013 issued for erectile dysfunction each notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Additionally, with respect to the issues related to earlier effective dates and higher initial ratings for erectile dysfunction and residuals of urethroplasty, such did not stem from an application for benefits; rather, such stemmed from a notice of disagreement (NOD) to the effective dates and evaluation assigned for the award of benefits.  As such, the required statutory notice as to an award of service connection had served its purpose, and its application was no longer required as to the downstream issues of the assignment of an effective date or evaluation.  38 C.F.R. § 3.159(b)(3) (2015).  The Veteran was issued a copies of the rating decisions and statements of the case for these claims, pursuant to the duties to notify under 38 U.S.C.A. §§ 5104 and 7105.  As such, the appropriate notice has been given in this case with respect to entitlement to earlier effective dates for erectile dysfunction and SMC and higher initial ratings for residuals of a urethroplasty and erectile dysfunction. 

As to the duty to assist, the Board finds that all necessary development has been accomplished.  Whether an earlier effective date is warranted is based upon the evidence that was already in the claims file at the time the Veteran submitted his claim.  Thus, although the remand below directs that updated VA treatment records be obtained, any such VA treatment records would not be relevant to the effective date issues on appeal because they would post-date the current effective dates assigned.  Additionally, an examination is not warranted for earlier effective date claims. 

With respect to the issues for higher initial ratings for erectile dysfunction and residuals of a urethroplasty, the Veteran's service treatment records, Social Security Administration Records, VA treatment records and VA examination reports have been obtained and associated with the claims file.  The record does not reflect that the Veteran has identified any relevant outstanding private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, although the remand below directs updated VA treatment records be obtained, there is no indication the Veteran has sought recent VA treatment for erectile dysfunction or residuals of urethroplasty or that updated VA treatment records would potentially be relevant to these claims.

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  With respect to entitlement to higher initial evaluations for erectile dysfunction and residuals of urethroplasty, the Veteran was afforded appropriate examinations.  Specifically, the Veteran was afforded an April 2011 VA genitourinary examination, a July 2013 male reproductive system condition examination, and a March 2015 urinary tract conditions examination.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  Moreover, neither the Veteran nor his representative have asserted that the Veteran's service-connected erectile dysfunction or residuals of urethroplasty have worsened since the most recent respective examinations.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, as these examinations included sufficient detail as to the severity of the Veteran's service-connected erectile dysfunction and residuals of urethroplasty, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In summary, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues of entitlement to earlier effective dates for erectile dysfunction and SMC, and higher initial ratings for residuals of urethroplasty and erectile dysfunction.  Thus, VA satisfied its duties to notify and assist the Veteran with respect to these claims.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claims

A.  New and Material Evidence - Psoriatic Arthritis

A December 1984 rating decision initially denied entitlement to service connection for psoriatic arthritis.  The Veteran did not appeal the denial and no new and material evidence was received within the appeal period.  Thus, the December 1984 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

In a December 1987 statement, the Veteran submitted a claim for arthritis.  A July 1988 rating decision denied the claim to reopen, noting in part, service medical records did not provide evidence of treatment for, or a diagnosis of, psoriasis in service, that service connection had been previously denied for psoriatic arthritis, and that the evidence presented at a cited hearing did not establish service incurrence or aggravation during service or incurrence during the presumptive period.  The Veteran submitted a notice of disagreement and the RO issued a statement of the case; however, the Veteran did not perfect an appeal thereafter and no new and material evidence was received within the appeal period.  Thus, the July 1988 rating decision is final.  Id.  

In March 2008, the Veteran submitted a claim, in part, for psoriatic arthritis and psoriasis and claimed such as secondary to his service-connected degenerative disc disease of the lumbar spine.  This claim was denied in an April 2009 rating decision.  The Veteran's appeal of this decision forms the basis of the present appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the July 1988 rating decision included service treatment records, VA medical records and statements from the Veteran.  As noted above, the July 1988 rating decision denied the claim to reopen, in part, on the basis that the service medical records did not provide evidence of treatment for, or diagnosis of, psoriasis in service, noted service connection had been previously denied for psoriatic arthritis, and that the evidence presented at the cited hearing did not establish service incurrence or aggravation during service or incurrence during the presumptive period. 

New evidence added to the record since the July 1988 rating decision, includes additional VA medical records, including a November 2008 VA examination report.  The Board finds the November 2008 VA examination report is new evidence because it was not previously before VA decision makers.  Additionally, the November 2008 VA examination report concluded, in part, that there was nothing in the orthopedic literature that would support a claim of psoriatic arthritis being caused by lumbar disc disease.  However, the November 2008 VA examination report is material because, along with the Veteran's March 2008 claim, it provides a new basis of entitlement.  As noted above, when the RO denied the claim in July 1988, the RO found there was no link between psoriatic arthritis and service.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of another VA examination under 38 C.F.R. § 3.159 (c)(4) for the claim, as directed in the remand below to adequately address the claim as secondary to service-connected degenerative disc disease of the lumbar spine.  Accordingly, entitlement to service connection for psoriatic arthritis, claimed as psoriatic arthritis and psoriasis, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The underlying claim is addressed further in the remand section.

B.  Effective Date for Erectile Dysfunction Prior to February 21, 2012

In general, the effective date of an award of disability compensation in conjunction with a grant of entitlement to service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 C.F.R. § 3.151(a) (2015).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See also 38 C.F.R. §§ 3.1(p), 3.155(a) (2015). An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In the August 2013 rating decision, the RO granted service connection for erectile dysfunction.  The effective date of the award of service connection was set as February 21, 2012.  The Veteran contends that an earlier effective date, specifically a date in 2004, is warranted. 

As noted above, the appeal herein was initiated by the Veteran's disagreement with the determination of the August 2013 rating decision which granted service connection for erectile dysfunction.  The RO established an effective date of February 21, 2012, because such was the date of receipt of the Veteran's original claim for service connection for erectile dysfunction, claimed as secondary to his service-connected lumbar spine condition, residuals of urethroplasty, and depression. 

The Veteran's representative, in a March 2015 statement, argued that an earlier effective date is warranted because the Veteran had been service-connected for degenerative disc disease of the lumbar spine and posttraumatic stress disorder, and that both of these conditions are common causes of erectile dysfunction.  The Veteran's representative argued that VA has a duty to sympathetically develop Veteran's claims and should have considered erectile dysfunction when adjudicating his claims for his back and PTSD.  The Board acknowledges the Veteran is service-connected for a back disability and for mood disorder with depression.  However, the effective date is the later of the date of claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  The evidence of record does not contain any statement or other indication that the Veteran demonstrated an intent to apply for VA benefits for erectile dysfunction prior to February 21, 2012.  Moreover, the Board does not accept the Veteran's representative's contention that erectile dysfunction is part and parcel of a back disability and/or psychiatric claim as the etiology of erectile dysfunction must be established on an individual basis.  

To the extent that the Veteran's representative may be arguing that medical records may have constituted an informal claim for erectile dysfunction, the Board notes even if medical records related to erectile dysfunction were associated with the claim prior to February 21, 2012, such cannot constitute an informal claim under 38 C.F.R. § 3.155 because treatment records do not indicate an intent to apply for service connection benefits.  38 C.F.R. § 3.155(a).  Although the provisions of 38 C.F.R. § 3.157 allow for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, the provisions are limited to instances where the Veteran is applying for an increased rating where service connection or pension has already been established, or when a claim for compensation was previously disallowed for the reason that the service-connected disability was not compensable, none of which apply in this case.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006). 

Although the Veteran's representative has argued an earlier effective date is warranted for the award of service connection for erectile dysfunction, no document constituting a formal or informal claim for service connection for such was filed prior to February 21, 2012.  In light of the foregoing, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for the award of service connection.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for erectile dysfunction.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Effective Date Prior to February 21, 2012, For SMC Based on the Loss of Use of a Creative Organ

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352. 

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2014), 38 C.F.R. § 3.350(a) (2015).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).  VA policy is to pay SMC for loss of use of a creative organ whenever a service-connected disease causes loss of erectile power.  It must initially be established; however, that the loss of erectile dysfunction is a manifestation of a service-connected disease or injury.

Entitlement to SMC for erectile dysfunction pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of a creative organ was granted in an August 2013 rating decision, effective February 21, 2012, in light of the grant of service connection for erectile dysfunction.  As discussed above, there is no legal basis for assignment of an earlier effective date for the grant of service connection for erectile dysfunction; it, therefore, follows that there is no legal basis for assignment of an earlier effective date for the grant of SMC for loss of use of a creative organ.  Thus, an effective date prior to February 21, 2012 for SMC based on the loss of use of a creative organ is not warranted.  

D.  Service Connection for Left Leg Disability 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

A VA spine examination was afforded to the Veteran in November 2008.  The November 2008 VA examiner stated the Veteran had been diagnosed with meralgia paresthetica, an entrapment of the left lateral femoral cutaneous nerve.  The November 2008 VA examiner provided an impression of weakness of both lower extremities as documented but unrelated to lumbar spine disc disease and meralgia paresthetica of the left lateral femoral cutaneous nerve unrelated to lumbar degenerative disc disease.  The November 2008 VA examiner further stated that meralgia paresthetica was entrapment of the lateral femoral cutaneous nerve in the anterior pelvis area and was commonly seen in very obese people.

A December 2008 VA general examiner found with respect to neurological examination, sensation was intact in the lower extremities and motor strength was 5/5.  A September 2010 VA treatment record noted a past medical history of lumbar radiculopathy.  A November 2010 VA treatment record documented the Veteran's complaint of pain radiating down the left leg to knee and listed lumbar radiculopathy as an active problem.  A July 2012 VA treatment record also listed a diagnosis of lumbar radiculopathy.  An October 2012 VA treatment record stated, in part, the Veteran complained of numbness in the left leg from the knee to thigh and noted the history or lumbar radiculopathy/meralgia parasthetica was reviewed with the Veteran and weight loss was recommended and physical therapy was offered but was declined and prescriptions were continued.  

February 2013 and April 2013 VA treatment record listed lumbar radiculopathy under past history.  A July 2014 VA treatment record noted in part, bilateral lateral recesses at L3-L4 likely unremarkable; however, there was stenosis of bilateral L4-L5 lateral recesses and contact of bilateral descending L5 nerve roots and if symptomatic, this could result in a radiculopathy.  The July 2014 VA treatment record provided an assessment of lumbar degenerative joint disease with left lower extremity radiculopathy.  A November 2014 VA treatment record noted the Veteran had complaints of left extremity radicular pain since 2002 with no sig canal or foraminal stenosis.  The November 2014 VA treatment record noted the Veteran currently complained of pain in left extremity with associated numbness and burning sensation radiating from the back to left buttock to leg and stopping around the ankle.  The November 2014 VA treatment record noted an impression of a normal study, no electrodiagnostic evidence of radiculopathy of the left L3-S2, polyneuropathy, or mononeuropathy of the left tibial, peroneal or sural nerves.  A December 2014 VA treatment record noted the Veteran appeared to show signs of lumbar radiculopathy.

A May 2015 VA back conditions examiner diagnosed radiculopathy of the left lower extremity and noted such was manifested by constant pain (may be excruciating at times) and numbness.  The May 2015 VA examiner noted the involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the left extremity only and did not indicate a diagnosis with respect to the left lateral femoral cutaneous nerve.  

The Board recognizes that there is conflicting medical evidence as to whether the Veteran suffers a diagnosed left lower extremity manifested by loss of use and numbness.  However, the most recent May 2015 VA back conditions examination did endorse a diagnosis of radiculopathy of the left lower extremity and noted symptoms of pain and numbness.  Thus, in consideration of the evidence of record and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left leg disability, currently diagnosed as radiculopathy of the left lower extremity involving the sciatic nerve, is proximately due to or a result of his service-connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310, Gilbert, 1 Vet. App. at 55.

E.  Higher Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the claimant, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where reasonable doubt arises as to the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2015). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or does not show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Erectile Dysfunction

Since the Veteran was awarded service connection was awarded for erectile dysfunction, he has been assigned a noncompensable initial rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 (2015).  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2015).  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.  Under Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with loss of erectile power.  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2015).

The Veteran was afforded a VA male reproductive system conditions examination in July 2013.  The July 2013 VA examiner, in part, diagnosed erectile dysfunction.  During his examination, the Veteran reported that he took medication for erectile dysfunction.  Such is supported by a September 2013 VA treatment records which reported the Veteran complained of erectile dysfunction, requested Viagra and that such medication was prescribed on a trial basis.  

During the July 2013 VA examination, voiding dysfunction was reported, the etiology of which was determined to be prostate hypertrophy.  It was noted that the Veteran was not able to achieve an erection sufficient for penetration and ejaculation without medication but was able to with medication.  Upon physical examination of the genitals, the VA examiner found the Veteran's penis and testes were normal.  The VA examiner also noted the Veteran's epididymis was normal and found the prostate was slightly enlarged and soft.  However, a prostate disability is not at issue here.

Resolution of this appeal ultimately turns on whether the Veteran has deformity of his penis in addition to ("with") the loss of erectile power on account of his ED.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding, instead, that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Based on the evidence of record, the Board finds that the Veteran's erectile dysfunction does not warrant a compensable rating at any time during the period of appeal as the evidence demonstrates that the Veteran does not have deformity of the penis.  A review of the evidence shows that while the Veteran required medication to achieve an erection sufficient for penetration and ejaculation, he is not shown to have a penile deformity at any time pertinent to the current appeal.  While the July 2013 VA examination included a report of voiding dysfunction, the VA examiner attributed such to another diagnosis rather than erectile dysfunction.  As the evidence does not show that the Veteran experiences the symptom of a penile deformity in addition to the erectile dysfunction, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 7522.  The Board must conclude that, absent deformity of the penis, a compensable rating for penile deformity with loss of erectile power cannot be sustained.  As noted above, Diagnostic Code 7522 requires both deformity of the penis and erectile dysfunction for assignment of a 20 percent evaluation.  Additionally, as noted above, that the Veteran has been granted SMC for loss of use of a creative organ since February 21, 2012, the date service connection was granted for erectile dysfunction.

In this case, for the reasons shown and explained, the preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction. There is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Residuals of Urethroplasty

A December 2011 rating decision granted service connection for residuals of urethroplasty under Diagnostic Code 7518.  Diagnostic Code 7518 indicates that stricture of urethra is to be rated as voiding dysfunction.  Pursuant to the rating criteria for dysfunctions of the genitourinary system, voiding dysfunction, to include continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, is assigned, in pertinent part, a 40 percent disability rating when requiring the wearing of absorbent materials which must be changed two to four times per day; and a 60 percent disability rating (the maximum available) when requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  See 38 C.F.R. § 4.115a (2015).

The Veteran was afforded an April 2011 VA genitourinary examination.  At the April 2011 VA examination the Veteran complained of urinary urgency and frequency every one and a half to two hours and that he got up at least four to five times in the night.

During a July 2013 male reproductive systems examination, the VA examiner attributed the Veteran's voiding dysfunction to prostate hypertrophy.  The VA examiner found the Veteran's voiding dysfunction did not cause urine leakage and did not require the use of an appliance.  However, the VA examiner noted the Veteran's voiding dysfunction caused increased urinary frequency with a daytime voiding interval between one and two hours and nighttime awakening to void five or more times.  The July 2013 VA examiner found the voiding dysfunction caused signs or symptoms of obstructed voiding.  Specifically, of slow or weak stream but not markedly slow or weak and of decreased force of stream but not markedly decreased.    

During a March 2015 urinary tract conditions examination, the VA examiner attributed the Veteran's voiding dysfunction to probable urethral stricture and prostate hypertrophy and noted the voiding dysfunction did cause urine leakage but did not requiring the wearing of absorbent material and did not require the use of an appliance.  The VA examiner found the Veteran's voiding dysfunction caused increased urinary frequency with a daytime voiding interval between one and two hours and nighttime awakening of three or four times.  The March 2015 VA examiner found the Veteran's voiding dysfunction caused signs or symptoms of obstructed voiding of marked hesitancy, markedly slow or weak stream and markedly decreased force of stream.

Additionally, VA treatment records also document urinary problems.  Specifically, although not proximate to the claim, in an August 2009 VA treatment record, the Veteran reported urgency and weak urinary stream and that he had to get up at night to urinate and in a March 2010 VA treatment record the Veteran reported urinary urgency and frequency and that his urinary stream was weak.  In a January 2013 VA treatment record, the Veteran reported that his urinary urgency had improved with medications.  A December 2013 VA treatment record documented the Veteran reported continued improvement in his lower urinary tract system and also in his urinary urgency.  The December 2013 VA treatment record further documented the Veteran did not want to continue certain medications as he felt he had improved but would remain on one medication.  He also denied dysuria and hematuria.  October 2011 to December 2014 VA treatment records documented that medication was prescribed for urinary incontinence.  A December 2014 VA treatment record noted, in part, health problems which included kidney/urinary urethral stricture.  A March 2015 VA treatment record provided an assessment of urinary incontinence/nocturia and noted that medication was continued.  

After a review of the evidence above, the Board finds that the rating criteria for a staged initial rating in excess of 40 percent have not been met at any time since May 1, 2011 during the appeal period.  The evidence does not demonstrate that the Veteran required the use of an appliance or absorbent materials which must be changed more than four times per day to warrant the next higher rating of 60 percent for voiding dysfunction.  

The Board has considered the Veteran's service-connected residuals of urethroplasty under all other potentially applicable provisions, to include Diagnostic Code 7101 for renal dysfunction.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the 40 percent rating assigned herein for residuals of urethroplasty. 

Thus, for the reasons shown and explained, the preponderance of the evidence is against a higher staged initial rating for residuals of a urethroplasty from May 1, 2011.  There is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Other Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule for a higher initial rating for erectile dysfunction or residuals of a urethroplasty.  To accord justice in an exceptional case where the schedular standards are found to be inadequate the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b) (2015).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's erectile dysfunction and residuals urethroplasty are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms related to erectile dysfunction and residuals urethroplasty and do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, for erectile dysfunction the Veteran reported loss of erectile power and for residuals of urethroplasty the Veteran reported urinary incontinence, urinary urgency and frequency and a weak urine stream.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability above that the Veteran has been shown to have for each disability at issue.  As the first prong of Thun is not satisfied for either claim, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

Additionally, entitlement to a TDIU has been granted from November 22, 2010, which encompasses the entire rating period on appeal for the initial rating issues regarding erectile dysfunction and residuals of a urethroplasty.  Thus, any discussion of entitlement to a TDIU based on these issues is not warranted.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

New and material evidence having been received, the claim to reopen a claim for service connection for psoriatic arthritis, claimed as psoriatic arthritis and psoriasis, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is reopened, and to that extent only, the appeal is granted.

Entitlement to an effective date earlier than February 21, 2012, for the award of service connection for erectile dysfunction is denied.

Entitlement to an effective date earlier than February 21, 2012, for the award of SMC due to loss of creative organ is denied.

Entitlement to service connection a left leg disability manifested by loss of strength and numbness, currently diagnosed as radiculopathy of the left lower extremity involving the sciatic nerve, as proximately due to, or the result of, service-connected degenerative disc disease of the lumbar spine, is granted.

Entitlement to a compensable initial evaluation for erectile dysfunction is denied.

Entitlement to an initial evaluation in excess of 40 percent for residuals of a urethroplasty is denied.


REMAND

A July 2015 rating decision, in pertinent part, established basic eligibility for DEA from November 22, 2010.  In September 2015, the Veteran submitted a timely NOD with respect to effective date assigned.  The record does not reflect a statement of the case (SOC) has been issued with respect to this claim.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC with respect to entitlement to an effective date prior to November 22, 2010, for the grant of DEA under Chapter 35.  

With respect to the claims for service connection for a cervical spine disability and psoriatic arthritis, the Board finds the November 2008 VA examination report is inadequate.  Barr, 21 Vet. App. at 307.  The November 2008 VA examiner diagnosed psoriatic arthritis and noted such was unrelated to service or to lumbar spine disease.  The November 2008 VA examiner also diagnosed degeneration of the cervical spine and noted such was unrelated lumbar spine disc disease.  For a rationale, the November 2008 VA examiner stated, in part, that there was nothing in the orthopedic literature that would support a claim of psoriatic arthritis being caused by lumbar disc disease and there was no medical support for degeneration in the cervical spine and neck pain being related to the lumbar condition.  Such opinions did not specifically address the claims on the basis of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Moreover, the sources of medical literature reviewed by the VA examiner were not identified nor was any information in any such medical literature either summarized or quoted.  Thus, the Board finds the November 2008 VA examination inadequate and additional VA examinations addressing the Veteran's cervical spine disability and psoriatic arthritis claims are warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

With respect to the claim for entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, the Board finds the most recent May 2015 back conditions examination report to be inadequate.  Barr, 21 Vet. App. at 307.  Specifically, the May 2015 back conditions examination report documented range of motion testing and noted no evidence of pain with weight bearing.  However, an examination must include test of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, which were not all conducted during this examination.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Board finds that a new VA examination to determine the current severity of the Veteran's degenerative disc disease of the lumbar spine is warranted.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

With respect to the claim for entitlement to an evaluation in excess of 30 percent for mood disorder with depression due to a general medical condition, the most recent May 2015 mental conditions examination report to be inadequate.  Barr, 21 Vet. App. at 307.  Specifically, the May 2015 VA examiner endorsed a diagnosis of mood disorder due to medical conditions.  The May 2015 VA examiner noted this diagnosis equaled the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5) diagnosis of anxiety disorder due to medical condition.  The May 2015 VA examiner also deferred a diagnosis of cluster B personality traits but found the Veteran did not have any other psychiatric diagnoses.  The VA examiner did not address VA treatment records, dated prior to and subsequent to the examination, from July 2009 to May 2015, which provided a diagnosis of major depressive disorder and which is included as part of the Veteran's service-connected psychiatric disorder.  Thus, on remand the VA examiner must reconcile all diagnoses of record and attempt to differentiate the nature or extent of the service-connected psychiatric disabilities from any nonservice-connected psychiatric diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As noted above, the issue of entitlement to a TDIU prior to November 22, 2010 is part and parcel of the Veteran's pending appeal for a higher rating for degenerative disc disease of the lumbar spine.  Thus, the AOJ must be afforded the opportunity to adjudicate the entitlement to individual unemployability prior to November 22, 2010, with consideration of the entire appellate period, following completion of the actions requested above, prior to appellate consideration of the claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, in light of the remand for other matters, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the VA North Texas Health Care System in June 2015.  Thus, on remand, updated VA treatment records from the VA North Texas Health Care System, since June 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the NOD received in September 2015, as to the rating decision in July 2015, which the Veteran is appealing for entitlement to an effective date prior to November 22, 2010, for the grant of DEA under Chapter 35.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received, should this issue be forwarded to the Board for appellate consideration.

2.  Obtain the Veteran's updated VA treatment records from the VA North Texas Health Care System, since June 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of any cervical spine disability and/or psoriatic arthritis and/or psoriasis, that may be present, or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

The VA examiner(s) should opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified cervical spine disability and/or psoriatic arthritis and/or psoriasis was present in service, was caused by service, or is otherwise related to service. 

The VA examiner(s) should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified cervical spine disability and/or psoriatic arthritis and/or psoriasis was either caused, or chronically aggravated, by the Veteran's service-connected degenerative disc disease of the lumbar spine.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving degenerative disc disease of the lumbar spine should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected degenerative disc disease of the lumbar spine, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's degenerative disc disease of the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must also address any neurological symptoms due to the Veteran's service-connected degenerative disc disease of the lumbar spine.  (The decision above grants service connection radiculopathy of the left lower extremity).

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected mood disorder with depression due to a general medical condition.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected mood disorder with depression due to a general medical condition.  The VA examiner should reconcile all psychiatric diagnoses of record and expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected mood disorder with depression due to a general medical condition, without regard to any nonservice-connected psychiatric disorders which may be diagnosed.  If the service-connected psychiatric disability manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided.

6.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


